Case 2:20-cv-00014-JRS-DLP Document 14 Filed 10/21/20 Page 1 of 8 PageID #: 108




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 HEATHER NICOLE BAILEY,                                )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 2:20-cv-00014-JRS-DLP
                                                       )
 WARDEN, Rockville Correctional Facility,              )
                                                       )
                               Respondent.             )

                      Order Denying Petition for a Writ of Habeas Corpus
                            and Directing Entry of Final Judgment

        Indiana prison inmate Heather Nicole Bailey petitions for a writ of habeas corpus

 challenging a prison disciplinary sanction imposed in disciplinary case number RTC 19-08-0025.

 For the reasons explained in this Order, Ms. Bailey’s habeas petition must be denied.

        A.      Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).
Case 2:20-cv-00014-JRS-DLP Document 14 Filed 10/21/20 Page 2 of 8 PageID #: 109




          B.     The Disciplinary Proceeding

          On July 22, 2019, Indiana Department of Correction (IDOC) Investigator Christopher

 McLaren wrote a Report of Conduct charging Ms. Bailey with committing IDOC Adult

 Disciplinary Code offense A-100 by violating a state law prohibiting "inmate fraud." The Report

 of Conduct states:

          During the course of this investigation, the Office of Investigation & Intelligence
          overheard during several phone calls of Offender Bailey, Heather #206238 that she
          and Mary Lou Taulbee Knowingly and intentionally misrepresented themselves to
          a male identified as Jerry. Offender Bailey & Mary Lou Taulbee claimed that they
          were mother & daughter and needed money deposited into Mary Lou’s accont.
          Offender Bailey violated State Law (IC 35-43-5-20) by asking for money for a
          charity event (Riley’s Children’s Hospital Walk). Offender Bailey is a member in
          RDU and is not allowed to take part in such events, furthermore no such event is
          scheduled here at Rockville Corr. Facility at this time. During other phone call the
          money deposited was to purchase contraband inside the facility.

 Dkts. 1-1 at 5; 9-1 (errors in original). Ms. Bailey states she has also been charged with the state

 criminal offense – Inmate Fraud – in Parke County, Indiana, and as a result has a detainer on her

 IDOC record. 1 See State v. Bailey, No. 61C01-1908-F5-000194 (Parke Cnty. Cir. Ct. Aug. 20,

 2019).

          Ms. Bailey was notified of the charge on August 3, 2019, when she received the Screening

 Report. Dkt. 9-2. She pled not guilty to the charge, requested two other offenders as witnesses, and

 did not request physical evidence. Id.

          The disciplinary hearing was held on August 12, 2019. Dkts. 1-1 at 1; 9-3. Ms. Bailey told

 the hearing officer that the "Riley walk was going on," that no contraband was found in her

 possession, that she "really wanted a hygiene basket," that Mary Lou Taulbee is the only person



          1
           Indiana Code § 35-43-5-20(b) provides, in pertinent part, "An inmate who, with the intent
 of obtaining money . . . from a person who is not an inmate . . . (2) obtains or attempts to obtain
 money . . . from the person who is not an inmate through a misrepresentation made by another
 person . . . commits inmate fraud, a Class C felony."
                                                   2
Case 2:20-cv-00014-JRS-DLP Document 14 Filed 10/21/20 Page 3 of 8 PageID #: 110




 who knows how to put money or her books, and she has "never [has] to lie to get money from [her]

 family." Id.

         Offender Lacy Sneed provided this written statement:

         When I was in open pop my friend H. Bailey (who I know from home) and I had a
         conversation about me ordering a Riley walk fundraiser basket & holding on to it
         for her for when she left the RDU. I ended up in the RDU as well so our plans didn't
         happen. I planned on using my own money to purchase the basket for her she never
         asked me to allow her to pay me back or manipulate any Rules to obtain the basket.
         It was just going to be a friend looking out for another.

 Dkt. 9-4 [sic] (emphasis in original).

         Offender Brandy Easley provided the second statement requested by Ms. Bailey:

         I was working in the kitchen and upon this time Heather Baily from RDU came
         threw east show hall and was asking me if she could use my account to have me
         order her a fundraiser hygiene[e] basket. I was not able to verbaly answer because
         of the rules, but I was gona order one for her out of my own money to be nice[.]

 Dkt. 9-5 [sic].

         The disciplinary hearing officer considered Ms. Bailey's statement and staff reports (the

 conduct report) and found Ms. Bailey guilty of the A-100 violation. Dkts. 1-1 at 1; 9-3. The hearing

 officer noted that Ms. Bailey violated state law IC 35-43-5-20 "by asking for money for charity

 [and] knowingly not being able to participate [and] obtain money for [contraband and] self profit."

 Id. The sanctions imposed included the loss of sixty-five days of earned-credit-time.

         Ms. Bailey appealed to the Facility Head and the IDOC Final Reviewing Authority, where

 both appeals were denied. Dkts. 9-6; 9-7. She then brought this petition for a writ of habeas corpus

 pursuant to 28 U.S.C. § 2254.

         C.        Analysis

         In her petition for a writ of habeas corpus, Ms. Bailey presents three grounds for relief.

 First, she argues that the records of her phone calls demonstrate she has support from outside of



                                                  3
Case 2:20-cv-00014-JRS-DLP Document 14 Filed 10/21/20 Page 4 of 8 PageID #: 111




 the prison. Second, Ms. Bailey argues that the sixty-five day loss of earned credit time was either

 not supported by the evidence or too harsh. Finally, in her third ground for relief, Ms. Bailey

 disputes the assertion that no Riley Walk fundraiser was being held at her facility at the time of

 her conduct, and argues that it was not proper to charge her with a disciplinary offense and a state

 court criminal case. Dkt. 1 at 2-3.

        Ms. Bailey's due process claims are difficult to discern from her stated grounds for relief,

 but appear to challenge the sufficiency of the evidence, the amount of earned credits lost, and assert

 a double jeopardy claim.2 Id. The Warden restates Ms. Bailey's petition to present the first two of

 these due process issues, but does not address a double jeopardy issue. Dkt. 9 at 5.

                1.      Sufficiency of the Evidence

        Challenges to the sufficiency of the evidence are governed by the “some evidence”

 standard. “[A] hearing officer’s decision need only rest on ‘some evidence’ logically supporting it

 and demonstrating that the result is not arbitrary.” Ellison, 820 F.3d at 274; see Eichwedel v.

 Chandler, 696 F.3d 660, 675 (7th Cir. 2012) (“The some evidence standard . . . is satisfied if there

 is any evidence in the record that could support the conclusion reached by the disciplinary board.”)

 (citation and quotation marks omitted). The “some evidence” standard is much more lenient than

 the “beyond a reasonable doubt” standard. Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002).

 “[T]he relevant question is whether there is any evidence in the record that could support the

 conclusion reached by the disciplinary board.” Hill, 472 U.S. at 455-56.

        In assessing whether there is some evidence – any evidence – the Court does not re-weigh

 the evidence nor does it assess the credibility of any witnesses. See Webb v. Anderson, 224 F.3d



        2
          Ms. Bailey's reply does not clarify the nature of her claims or dispute the Warden's
 rephrasing of the claims. Instead, Ms. Bailey presents more argument and exhibits to show that a
 Riley Walk was taking place at her facility at the time relevant to the conduct report. Dkt. 13.
                                                   4
Case 2:20-cv-00014-JRS-DLP Document 14 Filed 10/21/20 Page 5 of 8 PageID #: 112




 649, 652 (7th Cir. 2000) ("It is not our province to assess the comparative weight of the evidence

 underlying the disciplinary board's decision."); Hill, 472 U.S. at 455 (noting that the "some

 evidence" standard "does not require examination of the entire record, independent assessment of

 the credibility of witnesses, or weighing of the evidence"). The Seventh Circuit has "characterized

 the 'some evidence' standard as a 'meager threshold.' . . . Once that threshold is crossed, we will

 not reverse." Jones v. Cross, 637 F.3d 841, 849 (7th Cir. 2011) (quoting Scruggs, 485 F.3d at 941).

        In Ms. Bailey's case the conduct report alone provides some evidence to support the hearing

 officer's decision. See McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (holding that a

 conduct report "alone" can "provide[] 'some evidence' for the . . . decision."); Portee v. Vannatta,

 105 F. App'x 855, 857 (7th Cir. 2004) (citing McPherson, 188 F.3d at 786). The conduct report

 was written by an Investigations and Intelligence official, refers to the monitoring of multiple

 phone calls, asserts that because Ms. Bailey was in the RDU she was not eligible to participate in

 the Riley Walk, and had misrepresented Ms. Taulbee as her mother. This by itself is "some"

 evidence to support the charge. Thus, the meager threshold of evidence sufficiency has been

 crossed, signaling the end to this Court's review.

        Ms. Bailey's arguments that there is evidence to show her innocence to the charge are, if

 true, an opposing version of the facts presented to and considered by the disciplinary hearing

 officer. This Court cannot re-weigh this evidence or assess its credibility to choose which side to

 believe. That function is the sole province of the hearing officer. See Hill, 472 U.S. at 455.

 Accordingly, habeas corpus relief on a sufficiency of the evidence basis is denied.

                2.      Harshness of Sanction

        To the extent that Ms. Bailey contends that the sixty-five day earned credit sanction is not

 supported by the evidence, that argument fails for the reasons set forth in the preceding section.



                                                  5
Case 2:20-cv-00014-JRS-DLP Document 14 Filed 10/21/20 Page 6 of 8 PageID #: 113




 To the extent that she believes the sanction is too harsh and therefore violates her due process

 rights, that argument is without merit. The permissible range of punishment for a level A

 disciplinary code violation includes up to one year in earned credit time deprivation. See

 https://www.in.gov/idoc/dys/files/02-04-101_AP__4-30-10.pdf. When disciplinary sanctions do

 not exceed the maximum sanction allowed by state law or IDOC procedure, there is no viable due

 process claim to challenge the amount of the sanction. See Keller v. Donahue, 271 F. App'x 531,

 532 (7th Cir. 2008); see also Koo v. McBride, 124 F.3d 869, 875 (7th Cir. 1997) (federal court will

 not review state sentence unless it is so extreme that it is "grossly disproportionate" to the offense).

         Habeas corpus relief based on Ms. Bailey's second ground is denied.

                 3.      Double Jeopardy

         Ms. Bailey's third ground for relief is that the assertion in the conduct report – that there

 was not a Riley Walk fundraiser being held at her facility at the relevant time – is false. For the

 reasons explained in the sufficiency of the evidence claim, above, this contention, if true, does not

 give rise to habeas corpus relief. It is the hearing officer's duty to assess the credibility of the

 parties' contentions. Additionally, even if the conduct report statement was demonstrably false,

 that still does not give rise to a due process violation. See McPherson, 188 F.3d at 787 (“[W]e have

 long held that as long as procedural protections are constitutionally adequate, we will not overturn

 a disciplinary decision solely because evidence indicates the claim was fraudulent.").

         The chief argument Ms. Bailey makes is that she has been wrongfully charged with a

 criminal offense in state court as well as a prison disciplinary code violation. This is a double

 jeopardy argument, and unfortunately for Ms. Bailey, it is not applicable to her situation.

         "The Double Jeopardy Clause prohibits a second prosecution for the same offense

 following an acquittal and the imposition of multiple punishments for the same crime." United



                                                    6
Case 2:20-cv-00014-JRS-DLP Document 14 Filed 10/21/20 Page 7 of 8 PageID #: 114




 States v. Taylor, 777 F.3d 434, 439 (7th Cir. 2015). But "double jeopardy protections do not attach

 in prison disciplinary proceedings." Portee, 105 F. App'x at 858; Singleton v. Page, 202 F.3d 274

 (7th Cir. 1999) ("Prison discipline, however, does not constitute 'punishment' or 'prosecution' for

 double jeopardy purposes." (citing Garrity v. Fiedler, 41 F.3d 1150, 1151-52 (7th Cir. 1994))); see

 also Meeks v. McBride, 81 F.3d 717, 722 (7th Cir. 1996).

        Ms. Bailey's third ground for relief is without merit and therefore denied.

        D.      Conclusion

        “The touchstone of due process is protection of the individual against arbitrary action of

 the government.” Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles Ms. Bailey to the relief she seeks.

 Accordingly, Ms. Bailey’s petition for a writ of habeas corpus challenging sanctions imposed in

 prison disciplinary case number RTC 19-08-0025 is denied and this action is dismissed with

 prejudice.

        Final judgment consistent with this Order shall now enter.

        IT IS SO ORDERED.



            10/21/2020
 Date: ______________________




                                                  7
Case 2:20-cv-00014-JRS-DLP Document 14 Filed 10/21/20 Page 8 of 8 PageID #: 115




 Distribution:

 Heather Nicole Bailey
 206238
 Rockville Correctional Facility
 811 W 50 N
 Rockville, IN 47872

 Marjorie H. Lawyer-Smith
 Indiana Attorney General
 marjorie.lawyer-smith@atg.in.gov




                                      8
